CONFESSION OF ERROR
PER CURIAM.
Appellant, Victor Rodriguez (“Rodriguez”), appeals from the entry of a Final Foreclosure Judgment in favor of Appel-lee, Wells Fargo Bank, N.A., as successor in interest to Wachovia Mortgage, FSB (the “Bank”). The Bank concedes that Rodriguez was not a party below. Based on the Bank’s confession of error, we reverse the trial court’s entry of Final Judgment of Foreclosure, and remand to the trial court for vacatur of the Final Judgment of Foreclosure.1

. On remand, the Bank may file a motion to amend the complaint to include the proper parties.